Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  March 21, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  147700(42)(43)                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  INTERNATIONAL UNION, UNITED                                                                            David F. Viviano,
                                                                                                                     Justices
  AUTOMOBILE, AEROSPACE, AND
  AGRICULTURAL IMPLEMENT WORKERS
  OF AMERICA, UAW LOCAL 6000,
  MICHIGAN CORRECTIONS
  ORGANIZATION SEIU LOCAL 526,
  MICHIGAN PUBLIC EMPLOYEES SEIU
  LOCAL 517M, and MICHIGAN STATE
  EMPLOYEES ASSOCIATION AFSCME,
  LOCAL 5,
            Plaintiffs-Appellants,
                                                                   SC: 147700
  v                                                                COA: 314781

  NINO ERWIN GREEN, EDWARD D.
  CALLAGHAN, ROBERT LABRANT,
  GOVERNOR OF MICHIGAN, and
  ATTORNEY GENERAL,
             Defendants-Appellees.
  ____________________________________/

         On order of the Chief Justice, the motions of plaintiffs-appellants for immediate
  consideration and to extend the time to file their brief and appendix on appeal are
  GRANTED. The brief and appendix will be accepted as timely filed if filed on or before
  April 9, 2014.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               March 21, 2014
                                                                              Clerk